ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-302, concluding that MIGUEL A. TORRELLAS of WHITESTONE, NEW YORK, who was admitted to the bar of this State in 1990, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule l:28-2(c), effective September 24, 2007, should be suspended from the practice of law for a period of six months for violating RPC 5.5(a) (unauthorized practice of law);
And the Disciplinary Review Board having further determined that because respondent’s license to practice in this State has been *598administratively revoked, the suspension should be effective if and when respondent is readmitted to the New Jersey bar, and that respondent should be barred from applying for admission pro hac vice in New Jersey for the period preceding his readmission;
And the Disciplinary Review Board having further determined that the Office of Attorney Ethics should refer respondent’s conduct to the disciplinary authorities in New York;
And good cause appearing;
It is ORDERED that MIGUEL A. TORRELLAS shall not appear pro hac vice in any New Jersey matter until further Order of this Court; and it is further
ORDERED that if MIGUEL A. TORRELLAS applies for readmission to the bar of this State, his readmission shall be withheld for a period of six months; and it is further
ORDERED that the Office of Attorney Ethics shall refer respondent’s conduct to the disciplinary authorities in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law; and it
ORDERED that respondent shall pay the basic administrative costs and actually-incurred disciplinary expenses in the prosecution of this matter as determined by the Disciplinary Review Board pursuant to Rule 1:20-17.